Wheeler, J.
This suit was begun in the state court, and removed to this court. The plaintiff has moved to remand upon the ground that the amount in controversy does not exceed the sum of $2,000, required by the act of 1887. The declaration contains a special count upon a policy of insurance of $2,250 on specific property, alleging a total loss, and concluding to the damage of the plaintiff $2,000, “for the recovery of which, with just costs, the plaintiff brings suit;” also the common money counts in asswnpsit for $2,000, concluding to the damage of the plaintiff $2,000, “for the recovery of which with just costs the plaintiff brings suit.” These allegations of damages and claims of recovery, together, amount to $4,000, which, so far .as appears, is the amount in dispute which may be recovered in the suit. Barry v. Edmunds, 116 U. S. 550, 6 Sup. Ct. Rep. 501; Hilton v. Dickinson, 108 U. S. 165, 2 Sup. Ct. Rep. 424. The motion must therefore be overruled.